COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Henry Rangel v. The State of Texas

Appellate case number:       01-18-00273-CR

Trial court case number:     CR13465

Trial court:                 355th District Court of Hood County1

       Appellant, Henry Rangel, has filed a motion to extend the time to file his appellate
brief. Appellant’s motion complies with the rules. See TEX. R. APP. P. 10.1(a), 10.5(b).
Accordingly, we grant appellant’s motion. Appellant’s brief is due on February 21, 2020.
       It is so ORDERED.


Judge’s signature:     /s/ Evelyn V. Keyes
                       Acting individually           Acting for the Court


Date: ___January 16, 2020____




1      Pursuant to its docket equalization powers, the Texas Supreme Court transferred this appeal
       from the Court of Appeals for the Second District of Texas to this Court. See TEX. GOV’T
       CODE § 73.001; Misc. Docket No. 18-9049 (Tex. Mar. 27, 2018).